
	
		II
		109th CONGRESS
		2d Session
		S. 3804
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit commercial air tour operations over Kalaupapa
		  National Historical Park, Kaloko-Honokōhau National Historical Park, Pu‘uhonua
		  o Hōnaunau National Historical Park, and Pu‘ukoholā Heiau National Historic
		  Site. 
	
	
		1.Short titleThis Act may be cited as the Hawaiian
			 Sacred Sites Noise Reduction Act of 2006.
		2.Prohibition of
			 air toursSection 806 of the
			 Wendell H. Ford Aviation Investment and Reform Act for the 21st Century (49
			 U.S.C. 40128 note; 114 Stat. 194) is amended—
			(1)in the section
			 heading, by striking over the rocky mountain national
			 park and inserting over certain
			 units of national park system;
			(2)by striking
			 Effective and inserting the following:
				
					(a)Mountain
				National ParkEffective
					;
				and
			(3)by adding at the
			 end the following:
				
					(b)National Park
				Units in the State of HawaiiNotwithstanding any other provision
				of this Act or section 40126 of title 49, United States Code, effective
				beginning on the date of enactment of the Hawaiian Sacred Sites Noise Reduction
				Act of 2006, no commercial air tour operation may be conducted in the airspace
				over—
						(1)the Kalaupapa
				National Historical Park;
						(2)the
				Kaloko-Honokōhau National Historical Park;
						(3)the Pu‘uhonua o
				Hōnaunau National Historical Park; or
						(4)the Pu‘ukoholā
				Heiau National Historic
				Site.
						.
			3.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this Act
			 and amendments made by this Act.
		
